 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 1 of 25 PageID #: 212




                     UNITED STATES DISTRICT COURT
                                for the
                     Eastern District of New York

----------------------------------------------------------------
ALBERT E. PERCY as Class Representative and Percy
Jobs and Careers Corporation an IRC 501(c)(3) non-profit,
                  Plaintiff,
           v.

ORISKA CORP. GENERAL CONTRACTING,
               Defendant, Third-Party Plaintiff,

                                                     Case No. 1:20-cv-
     v.                                              06131-NGG-CLP
                                                     ANSWER AND THIRD
                                                     PARTY COMPLAINT
MERKOURIOS ANGELIADES IRREVOCABLE
TRUST, LIBERTY MERKOURIOS as Trustee of the
MERKOURIOS ANGELIADES IRREVOCABLE
TRUST, M.A. ANGELIADES, INC., LIBERTY
MERKOURIOUS, as Chief Executive Officer of
M.A. Angeliades, Inc and MERKOURIOS
ANGELIADES, Individually, Nicholas Kordas
individually and on behalf of Kordas &
Marinis, LLP,
               Third-party defendant(s)

----------------------------------------------------------------


Defendant, Oriska Corp. General Contracting (“Oriska Corp. GC”) as

and for its answer to the Complaint in this action states as

follows:

     1.    Deny   knowledge    or   information   sufficient    to   form      a

belief as to the truth of the allegations in paragraph 1 of the

Complaint.

     2.    Deny   knowledge    or   information   sufficient    to   form      a
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 2 of 25 PageID #: 213



belief as to the truth of the allegations in paragraph 2 of the

Complaint.

     3.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 3 of the

Complaint.

     4.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 4 of the

Complaint.

     5.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 5 of the

Complaint.

     6.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 6 of the

Complaint.

     7.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 7 of the

Complaint.

     8.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 8 of the

Complaint.

     9.    Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 9 of the

Complaint.

     10.   Deny   knowledge    or   information   sufficient    to    form     a




                                                                     Page 2 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 3 of 25 PageID #: 214



belief as to the truth of the allegations in paragraph 10 of the

Complaint.

     11.   Admits paragraph 11.

     12.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 12 of the

Complaint.

     13.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 13 of the

Complaint.

     14.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 14 of the

Complaint.

     15.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 15 of the

Complaint.

     16.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 16 of the

Complaint.

     17.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 17 of the

Complaint.

     18.   Admits paragraph 18.

     19.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 19 of the




                                                                     Page 3 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 4 of 25 PageID #: 215



Complaint.

     20.   Admits paragraph 20.

     21.   Admits paragraph 21.

     22.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 22 of the

Complaint.

     23.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 23 of the

Complaint.

     24.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 24 of the

Complaint.

     25.   Admits paragraph 25.

     26.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 26 of the

Complaint.

     27.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 27 of the

Complaint.

     28.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 28 of the

Complaint.

     29.   Deny   knowledge    or   information   sufficient    to    form     a

belief as to the truth of the allegations in paragraph 29 of the




                                                                     Page 4 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 5 of 25 PageID #: 216



Complaint.

     30.    Deny    knowledge    or   information   sufficient   to    form     a

belief as to the truth of the allegations in paragraph 30 of the

Complaint.

     31.    Deny    knowledge    or   information   sufficient   to    form     a

belief as to the truth of the allegations in paragraph 31 of the

Complaint.

                            THIRD – PARTY COMPLAINT

                     I. The Primary Action Plaintiffs

     32.    The Primary Action Plaintiffs are Albert E. Percy as

Class Representative for the Class and Percy and Jobs and Careers

Corporation an IRC 501(c)(3) non-profit.

   II.     The Primary Action Defendant(s)/Third-Party Plaintiff

     33.    Defendant/Third-Party       Plaintiff   ORISKA   CORP.     GENERAL

CONTRACTING (“Oriska Corp. GC”) is a Florida corporation doing

business in New York with a registered address for service of

process at 1310 Utica Street, Oriskany, New York, 13424


                     III.    The Third Party Defendants

     34.     Merkourious     Angeliades   Irrevocable   Trust    ("Defendant

Seller)    M.A.    Angeliades,   Inc.   ("Third-Party   Defendant      Company

MAA"), Merkourious Angeliades ("Third-Party Defendant MA"), and

these third-party defendants also collectively set forth herein as

the Third-Party Defendants, all doing business in New York at 5-




                                                                      Page 5 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 6 of 25 PageID #: 217



44 47th Avenue Long Island City, New York 11101.

        35.    Nicholas Kordas individually and on behalf of Kordas &

Marinis, LLP, doing business at 5-44 47th Avenue, Long Island City,

New York, 11101.

                         IV.   Underlying Primary Complaint

       36.     The underlying Complaint against Oriska Corp. GC, the

Defendant          and    Third-party    Plaintiff,        involves   liability      for

unlawful       employment          practices     of   discrimination         based    on

Plaintiffs’         ability    to    meet   their     burden    of    production     and

persuasion proving that Plaintiffs demonstrated that there was a

less    discriminatory         alternative       method    of   employment    practice

(“Alternative             Employment     Practice”).        Plaintiffs     make      the

demonstration in accordance with the law as it existed on June 4,

1989 with respect to an Alternative Employment Practice, described

in subparagraph (C) referred to by subparagraph (A)(ii) of 42

U.S.C. § 2000e-2(k)(1). The Defendant respondent has refused to

adopt     such        Alternative       Employment        Practice    without     valid

justification, violating 42 U.S.C. § 2000e-2 of the Civil Rights

Act of 1964 as amended in 1991.

       37.     In addition, this action is for breach of contract

brought       by    the    Percy    Class   as   third-party     beneficiaries       for

violating conditions of contracts, including but not limited to

Executive Order 11246 (“EO 11246”).




                                                                              Page 6 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 7 of 25 PageID #: 218



                         V. Third-Party Complaint

     38.   Oriska Corp. GC took on the task of providing paid-the-

job apprentice training upon moving from Florida to New York City

to enter the construction market. Oriska Corp. GC lacked experience

and credentials to be a qualified bidder and contractor did the

New York City market, so Oriska Corp. GC bought the controlling

shares of MAA.

     39.   ORISKA    CORP.    GC     entered    into   an     agreement   (the

“Contract”,    Exhibit   “A”)      with   the   Third-Party    Defendants    to

acquire all of the authorized and outstanding shares of MAA to

take over control of MAA, allowing new management to adopt the

Alternative Employment Practice alleged in the Complaint in this

matter. ORISKA CORP. GC arranged with Oriska Insurance Company for

MAA to be covered for Workers’ Compensation Insurance with safety

and loss control management, which included on-the-job apprentice

training   with   related    classroom     instruction,     accomplishing      a

private solution to the failed settlement in Percy v. Brennan.

     40.   ORISKA CORP. GC entered into the Contract and paid

consideration required by the Contract of $150,000 on November 16,

2012 by wire paid to the order of Nicholas Kordas of Kordas &

Marinis, LLP IOLA account.

     41.   MAA was one of the 400 largest contractors on the list

of Engineering News Record's List of the Top 400 Contractors in

the US ranked 308th by construction revenue, and on the Crain's




                                                                     Page 7 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 8 of 25 PageID #: 219



list of New York area largest construction companies ranked 12th

by revenue. OCGC acquired MAA, one of the top 400 contractors in

the country when ORISKA CORP. GC acquired MAA.

       42.   The Contract was intended to enable the demonstration of

the Percy Alternative Employment Practice, in order to replead

Case Evans v. The Port Authority of New York & New Jersey 15-CV-

3942 (MKB), replied as an Alternative Employment Practice case

under 42 U.S.C. 2000 e-2, using the demonstrated Alternative

Employment    Practice     to   be   adopted     by   MAA     to    persuade     other

employers to adopt similar alternative employment practices of

paid    on-the-job      apprentice     training       with    related       classroom

instruction, delivering the relief so long ago awarded to the Percy

Class, now the subject of enforcement of the settlement in Percy

v. Brennan.

       43.   MAA was to demonstrate and advocate the Percy Program as

an   alternative     employment      practice,    however,         ORISKA   CORP.    GC

encountered that the principal owner and operator of MAA was

barred.

       44.   ORISKA CORP. GC paid $150,000 consideration and has

complied with all the terms of the Contract and performed all of

ORISKA CORP. GC’s obligations under the Contract. MAA was an ideal

candidate for the Percy Alternative Employment Practice. MAA was

intended     as   the    demonstration     vehicle,          to     demonstrate      an

alternative employment practice under 42 U.S.C. 2000 e--2 of the




                                                                             Page 8 of 25
 Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 9 of 25 PageID #: 220



Civil Rights Act, MAA to demonstrate and persuade by example,

demonstrating the relief awarded to the Percy Class, a class of

black or Spanish-surnamed persons who are capable of performing,

or capable of learning to perform” in skilled occupations (herein

the “Percy Class”) the class adjudged entitled to relief, the Class

certified in Percy v. Brennan, Federal District Court SDNY Case

73-cv-04279, reported at 384 F. Supp 800, at Page 808, docketed in

US 2nd Circuit Court of Appeals appeal No. 17-2274 Docket #97 page

0003 and Docket #99 page 640.

      45.   ORISKA   CORP.   GC    arranged   for   Workers’    Compensation

insurance    coverage    through    Oriska    Insurance    Company,     which

included safety and loss management, incorporating paid on-the-

job   apprentice     training,    with   related    classroom   instruction

provided by Plaintiff Percy Jobs and Careers Corporation, referred

to here as the Percy Program.

      46.   Third-Party Plaintiff arranged for Workers' Compensation

coverage for MAA commencing on January 31, 2014, coverage that

remains in force to date scheduled to expire April 1, 2021. MAA

accepted and relied on the coverage provided by Oriska Insurance

Company at the special instance and request of the Third-Party

Plaintiff Oriska Corp. GC to satisfy MAA's requirements under

Workers' Compensation Law 50.

      47.   The Third-Party Defendant MAA paid minimal premium for

the Workers' Compensation Insurance of:




                                                                    Page 9 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 10 of 25 PageID #: 221



      9/17/2014    17,736.44
      1/21/2016    5,839.99
      1/25/2016    34,231.56
      2/3/2016     2,189.96
      3/3/2016     2,189.96
      4/6/2016     2,189.96
      5/4/2016     2,189.96
      7/13/2016    4,379.92
      8/4/2016     2,189.96
      9/8/2016     2,189.96
      10/3/2016    2,189.96
      11/7/2016    2,192.37
      4/3/2017     5,813.50

And nothing has been paid toward the workers' Compensation coverage

since April 3, 2017, although MAA has continued to be covered from

from April 3, 2017 to the present. MAA has not obtained and has

not   provided      proof     of   replacement     coverage        for     Workers'

Compensation Insurance. Proofs of Coverage have been filed with

the New York State Workers' Compensation Board for January 31,

2014 through April 1, 2021 by Oriska Insurance Company. MAA has

not permitted an audit of its operations to determine final premium

for Workers’ Compensation coverage. By desk audit there is premium

due of $204,000.

      48.   The    Workers'    Compensation     Coverage     was    part    of   the

consideration for the rehabilitation of MAA to be a qualified

contractor to support the adoption of the Percy Program by MAA to

demonstrate the Percy Alternative Employment Practice of paid on-

the-job apprentice training with related classroom instruction

incorporated      into   safety    and   loss   management    within       Workers'

Compensation coverage provided to MAA.




                                                                         Page 10 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 11 of 25 PageID #: 222



      49.    Plaintiff    Percy   Jobs    and     Careers     Corporation         is    a

501(c)(3) non-profit. This non-profit 501(c)(3) Corporation was

established to sponsor benefits under a plan (“Plan”) under a

program (the “Program”) of 24 hour protection for the employee

Class   Plaintiff,       established     under    29   U.S.C.      §1003     of     the

Employment     Retirement     Income     Security      Act    (“ERISA”)       as       an

“employee benefit plan”, a plan selected from health, disability,

training,     apprenticeship,     continuing       education,       safety,        loss

control, risk-management and workers' compensation benefit parts

of the Program to fund benefits for               disadvantaged persons. The

Plan relies upon MAA to be a performing contractor hiring the

skilled journey persons to mentor apprentices. All of the parts of

the   Plan    were    accomplished,      except    acquisition       of    MAA,        an

acquisition that was thwarted by MA, removing MAA as the performing

contractor     employing     skilled      craftsman      to     work       alongside

apprentices to learn skilled trades, apprentices gaining skills to

compete for jobs and careers based on skills rather than skin color

or ethnicity.

      50.    In the progress of the Contract, it was discovered that

MAA was subject to an Independent Private Sector Inspector General

(hereinafter "IPSIG") for MAA due to issues that bear on the MAA’s

honesty, fair dealings, and integrity, and MAA was barred from

public work construction due to a conviction of MA. There were

estimated    unpaid    employee   claims     to    amount     to    approximately




                                                                           Page 11 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 12 of 25 PageID #: 223



$955,000 and $982,000 which was included in accounts payable and

in accrued expenses as of June 30, 2011 and December 31,2010,

respectively. MAA was disqualified from working on projects for

the School Construction Authority and the New York City Transit

Authority and became ineligible to reapply for prequalification

responsible bidder status until MA was removed from the corporate

structure. Thatcher & Assoc. was appointed as an integrity monitor

as the IPSIG to oversee the completion of outstanding contracts of

MAA with the New York City Transit Authority and the School

Construction Authority and was barred from award of any new work

from public and government agencies and authorities until there

was a change of control of MAA, as a condition of contract award.

The    IPSIG      was   to    continue     its   oversight     of   the   existing

construction contracts until fully completed, and that the scope

of the IPSIG be expanded to include ORISKA CORP. GC MA was required

to resign of all positions of employment with MAA, except with the

consent of the government agencies involved.

       51.    When ORISKA CORP. GC became aware of the IPSIG during

the performance of the Contract, ORISKA CORP. GC worked with

Thatcher IPSIG to lift restrictions by public authorities to obtain

approval for the change of control, a return of MA and resume MAA

as a qualified contractor capable of being awarded public work

projects. Plaintiff paid Thatcher IPSIG $30,816.97 to and on behalf

of    MAA    to   pay   for   the   fees   billed   by   the   IPSIG   which    were




                                                                          Page 12 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 13 of 25 PageID #: 224



obligations of MAA.

      52.   The Plan required that MAA have a reputation for honesty,

fair dealings, and integrity for MAA to be qualified to bid and

contract for government, as was contemplated and disclosed to MA.

      53.   The     Plan     that         was   demonstrated            to     the      Seller

contemplated       MAA    being    qualified         as   a    responsible       bidder       to

competitively bid on contract with government and other public

agencies and authorities.

      54.   The Plan demonstrated to MA that MAA would become a

sponsor     of     redeeming        social      programs          for        minority        and

disadvantaged persons.

      55.   The      Third-Party           Plaintiff           purchased       plans         and

specifications on behalf of MAA to determine the viability of MAA

as a plan holder. A plan holder is permitted to attend pre-bid

meetings and communicate with owners as an entity vetted for

integrity to be a viable responsible bidder.

      56.   MAA was planned to be the vessel for minority owned

subcontractors       to    subcontract,         MAA       as   well     was    to      sponsor

apprentice       training         where     appropriate           for        minority        and

disadvantaged persons. The object was to bring minorities into the

skilled trades and incubate minority businesses to be sponsoring

employers are the Alternative Employment Practice registered with

the   New   York    State    Department         of    Labor      and    New     York      State

Department of Education, provided through the facilities at SUNY




                                                                                     Page 13 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 14 of 25 PageID #: 225



Maritime.

       57.     In accordance with the Plan, Plaintiffs demonstrated to

Oriska Corp. GC and MA that Plaintiffs established a non-profit

501(c)(3) Corporation to work with sponsors of apprenticeship for

members of the Percy Class.

       58.     The Plan relies upon MAA to be a performing contractor

hiring skilled journeypersons to mentor apprentices. All of the

parts of the Plan were accomplished, except taking control of MAA,

an acquisition that was thwarted by the Third-Party Defendants

breaching the Contract, removing MAA as the necessary element of

the Plan. MAA failed to qualify as a performing contractor to be

able to employ skilled journey craft persons to work alongside

apprentices, apprentices thereby gaining skills to compete for

jobs    and    careers   based   on   skills   rather   than    skin   color    or

ethnicity.

       59.     Third-Party Defendants have failed to perform the terms

of the Contract by their actions breaching the Contract, damaging

the Third-Party Plaintiff Oriska Corp. GC, and in turn the Percy

Class as third-party beneficiaries of the Contract. The Third-

Party Plaintiff ORISKA CORP. GC brings this action for breach of

Contract, the Contract intended to enable the demonstration of the

Percy Alternative Employment Practice under 42 U.S.C. 2000 e- 2,

using    the    demonstrated     Alternative   Employment      Practice    to   be

adopted by MAA to persuade all manner of employers to adopt similar




                                                                       Page 14 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 15 of 25 PageID #: 226



alternative employment practices of paid on-the-job apprentice

training with related classroom instruction, delivering the relief

so long ago awarded to the Percy Class.

     60.   At   the   time   of    Contract,   MAA    was   one   of   the     top

contractors on the list of Engineering News Record's List of the

Top 400 Contractors in the US ranked 308th by construction revenue,

and on the Crain's list of New York area largest construction

companies ranked 12th by revenue. OCGC acquired MAA, one of the

top 400 contractors in the country, doing business in Queens, New

York, to gain access to its qualifications in the New York City

market. MAA     was   an   ideal   candidate   to    demonstrate   the      Percy

alternative employment practice. The problem is that MAA had

committed employment violations requiring MAA to be restructured

to eliminate MA as a controlling person of MAA.

     61.   The representations by the Seller Third-Party Defendants

that MAA possesses integrity and credentials to be a responsible

qualified bidder on public works projects, were false. It was

discovered that MAA had failed to rectify its bar resulting in the

appointment of the IPSIG.

     62.   Then, while Oriska Corp. GC was seeking by due diligence

to clear the clouds of MAA's integrity status to resume as a

responsible bidder, and in violation of the Contract, MA asserted

through his attorney, that he was trying to sell MAA to another

party, by letter from his attorney Nicholas Kordas of Kordas &




                                                                       Page 15 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 16 of 25 PageID #: 227



Marinis, LLP of July 10, 2019, a clear violation of the Contract,

disregarding all of the due diligence and effort by ORISKA CORP.

GC.

       63.   Third-Party   Defendants    have    never      produced     account

records of the Dedicated Account for receivables of MAA to clear

the clouds on MAA, required by the Contract and to be used

exclusively for executing the terms of the Contract, Exhibit A

Article III 2.4(c), a Dedicated Account required to be maintained

by the MAA in escrow by the attorney for Seller Nicholas Kordas of

Kordas & Marinis, LLP. The Seller breached the Contract, failing

to produce account records of the Retained Amounts, Retain Amounts

which were not to be reduced unless Obligations and Liabilities

were   settled,   satisfied   or   otherwise     disposed.     There     was    no

reconciliation to verify that funds released to MAA, MA or others

as paid to the Seller retaining sufficient assets to secure the

Obligations    and   Liabilities   of   MAA.    The   Retained    receivables

should have gone through the Dedicated Account, no records ever

been produced regarding the Dedicated Account.

       64.        Seller   represented     that       the    disclosed       wage

violation was not an issue, when in fact the IPSIG affected MAA as

a going enterprise, in breach of the Seller warranties, as there

were no exceptions in a disclosure schedule as called for under

Article III 3.3 (b) of the Contract. These Material Adverse Effects

of the IPSIG for MAA impaired the integrity and ability of MAA to




                                                                       Page 16 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 17 of 25 PageID #: 228



be a responsible bidder, materially affecting the sale undertaken

in disregard to and in breach of the Contract, and in particular

Article III and Article IV of Exhibit “A”.

       65.   The Third-Party Defendants did not provide a Disclosure

Schedule     which         qualified     the    representations        and    warranties

contained in Articles III and IV of Exhibit “A”. Defendants failed

to    provide    a    Disclosure        Schedule      of   actions,    suits,     claims,

proceedings,         arbitration,       or     investigations    as    called     for    at

paragraph 3.6 of the Agreement.

       66.   Oriska Corp. GC has been damaged by MA failing to correct

and   rehabilitate          MAA    so   as   that    MAA   possessed    the    integrity

necessary       to    be    a     responsible       bidder,   interfering      with     the

affirmative action for equal employment opportunity demonstrated

to MA as the reason and the need for MAA to resume as a going

enterprise.

       67.   All of the obligations of the Third-Party Plaintiff

under the Contract have been performed.

       68.   The Plan has been thwarted by MA failing to return MAA

as a going enterprise, instead MA has stolen the MAA corporate

shell that was sold by the Contract in order to sell it to another

party while converting the $180,000 consideration paid by the

Third-Party Plaintiff on the Contract, including but not limited

the amount paid to the IPSIG of $30,816.97 for fees for IPSIG’s

part in accomplishing resumption of status of MAA as a qualified




                                                                                Page 17 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 18 of 25 PageID #: 229



bidder.

      69.   Oriska Corp. GC has been thwarted by MA failing to return

MAA as a going enterprise, instead Ma converted the corporate shell

that was under the Contract, to sell MAA to another party, and

converting the $150,000 deposit, and ORISKA CORP. GC's payments to

the IPSIG.

      70.   Upon information and belief, the escrow agent, Nicholas

Kordas of Kordas & Marinis, LLP, paid the escrowed funds to the

Seller before the Seller had earned the consideration by performing

the terms of the Contract. The Third-Party Plaintiff has reason to

believe that the Escrow Agent released the $150,000 being held in

trust in its IOLA account to the Third-Party Defendants without

authority and in violation of Judiciary Law § 497 and 22 N.Y.C.R.R.

§ 1200.46 NY Rule 1.15 (formerly DR 9-102) and rules for acting in

a fiduciary capacity as escrow agents when holding the funds of

clients and/or third parties.

VI.       AS AND FOR A FIRST CAUSE OF ACTION FOR ILLEGAL EMPLOYMENT
                                PRACTICES

      71.   All the allegations previously stated are re-alleged and

incorporated herein.

      72.   MAA was intended to set an example of the Alternative

Employment Practice, to persuade other employers to adopt this

alternative employment practice, fixing chronic illegal employment

practices under U.S. Code 2000e—2, as defined at 42 U.S. Code




                                                                  Page 18 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 19 of 25 PageID #: 230



2000e, defining demonstration as persuading the adoption of an

alternative employment practice under 42 U.S.C. 2000 e- 2

     73.   Third-Party Defendant MAA became insured for Workers’

Compensation coverage, which included safety and loss management,

incorporating the Percy Program.

     74.   Third-Party     Defendant      MAA   failed    to   adopt      the

Alternative Employment Practice having rescinded the Contract yet

continuing to be insured for coverage of workers' compensation, in

retaining the consideration paid on the Contract.

     75.   By breaching the Contract, the Defendants irreparably

damaged the demonstration of the Percy alternative employment

practice, sabotaging the demonstration of the Percy alternative

appointment practice, irreparably damaging the purpose of the

Contract, leaving the Plaintiff with money damages arising out of

the Third-Party Defendants’ breach of the Contract. Third-Party

Defendant MAA failed to adopt the alternative employment practice

as part of the Workers Compensation coverage arranged for by Oriska

Corp. GC, in violation of 42 U.S.C. 2000 e- 2. If the Plaintiff

receives any judgment against the Defendant/Third-Party Plaintiff

in the Primary Action, the Third-Party Plaintiff will be entitled

to   judgment   over     against    the   Third-Party     Defendants      for

contribution or indemnification for the amount of damages and costs

awarded to the Plaintiff.

     76.   By   rescinding    the   Contract,    Third-Party    Defendants




                                                                  Page 19 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 20 of 25 PageID #: 231



undermined the Alternative Employment Practice demonstration. The

Third-Party Defendants in breaching the Contract interfered with

Oriska       Corp.    GC’s     demonstration            of     the   Percy   Alternative

Employment Practice, interfering with the Plaintiff Percy Class

persuading      the    adoption       of       the    Percy    Alternative    Employment

Practice,      causing       damage       to    the    Percy    Class   as   third-party

beneficiaries of the Contract, in an amount to be determined at

trial.

VII.     AS AND FOR A SECOND CAUSE OF ACTION FOR BREACH OF CONTRACT

       77.    All the allegations previously stated are re-alleged and

incorporated herein.

       78.    The Third-Party Defendants in breaching the Contract

interfered with Plaintiff's demonstration of the Percy alternative

employment practice, interfering with the Percy Class persuading

the adoption of the Percy alternative employment practice causing

damage to the Percy Class as third-party beneficiaries of the

Contract in an amount to be determined at trial.

       79.    The Third-Party Defendants in breaching the Contract

interfered with Plaintiff's demonstration of the Percy alternative

employment practice, interfering with the Percy Class’s ability to

persuade      the     adoption       of     the       Percy    Alternative    Employment

Practice. ORISKA CORP. GC sues here for breach of Contract which

caused an illegal employment practice by ORISKA CORP. GC based on

MAA’s    refusal      to     adopt    the      Alternative       Employment    Practice,




                                                                               Page 20 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 21 of 25 PageID #: 232



leaving ORISKA CORP. GC to seek money damages arising out of the

Third-Party Defendants breach of the Contract, which ultimately

caused     damage   to   the   Plaintiff   Percy   Class   as   third-party

beneficiaries of the Contract, in an amount to be determined at

trial.

     80.     By breaching the Contract, the Third-Party Defendants

irreparably damaged the demonstration of the Percy Alternative

Employment Practice, undermining the demonstration of the Percy

Alternative Appointment Practice, irreparably damaging the purpose

of the Contract, illegally taking and causing damage in the sum of

$180,816.97 paid on consideration of the Contract, $204,000 for

Workers Compensation coverage, punitive damages for having taken,

converted and stolen the consideration paid in escrow to Nicholas

Kordas of Kordas & Marinis, LLP IOLA account on the Contract before

the monies were earned by performing the terms of the Contract,

and other consequential damages in an amount to be proven at the

time of trial.

     VIII. AS AND FOR A THIRD CAUSE OF ACTION FOR CONVERSION

     81.     All the allegations previously stated are re-alleged and

incorporated herein.

     82.     Third-Party Defendants and other participants known and

unknown, wrongfully converted to their own use funds paid by Oriska

Corp. GC in escrow to Nicholas Kordas of Kordas & Marinis, LLP

IOLA account, under the Contract, through schemes herein set forth




                                                                  Page 21 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 22 of 25 PageID #: 233



by wrongfully retaining money paid by Oriska Corp. GC and conspired

to do so.

     83.    Plaintiff has been damaged as a result of the conversion

in an amount to be determined at trial.

            IX.    INTENTIONAL INTERFERENCE WITH CONTRACT

     84.    All the allegations previously stated are re-alleged and

incorporated herein.

     85.    The Contract constitutes an enforceable agreement.

     86.    Third-Party Defendants knew of the Contract. Third-Party

Defendants intentionally and wrongfully interfered with third-

Party Plaintiff’s rights to receive full performance under the

Contract with the Third-Party Defendants.

     87.    As a result of Third-Party Defendants' conduct, the

Third-Party Plaintiffs and the Primary Plaintiffs herein have been

injured in an amount according to proof to be determined at trial.

  X. AS AND FOR A FOURTH CAUSE OF ACTION FOR UNJUST ENRICHMENT

     88.    All the allegations previously stated are re-alleged and

incorporated herein.

     89.    Third-Party Defendants did not act in good faith towards

Third-Party Plaintiff and the Primary Plaintiffs. Instead, Third-

Party Defendants through their fraudulent statements and willful

concealment before, during, and after the performance of the

Contract by the Third-Party Plaintiff, Third-Party Defendants’

enrichment occurred at the detriment of Plaintiffs.




                                                                  Page 22 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 23 of 25 PageID #: 234



      90.   If the Third-Party Defendants are allowed to keep the

consideration paid by the Third-Party Plaintiff on the Contract,

the Third-Party Defendants will be unjustly enriched. The Court

therefore    should    find     Third-Party     Defendants     and      other

participants known and unknown, who continue to hold funds stolen

from Third-Party Plaintiff Oriska Corp. GC without right thereto.

      91.   Third-Party Plaintiff has been damaged as a result of

the conversion in an amount to be determined at trial.

XI.     AS AND FOR A FIFTH CAUSE OF ACTION FOR FRAUD IN INDUCEMENT

      92.   All the allegations previously stated are re-alleged and

incorporated herein.

      93.   Third-Party Defendants had no intention of performing

the representations in the Contract, knew Plaintiffs , and Third-

Party Plaintiff relied on them. Third-Party Defendants' actions

fail to meet the standards of good faith, "honesty in fact" and

"reasonable commercial standards of fair dealing".

      94.   Third-Party Defendants' actions constituted fraud in the

inducement, without which Third-Party Plaintiff would not have

entered into and performed its obligations under the Contract.

      95.   Third-Party Defendants lulled Third-Party Plaintiff into

a belief that its rights would be protected and that the Third-

Party   Defendants    would   perform   their    obligations    under     the

Contract, but the Third-Party Defendants failed to perform their

obligations under the Contract, and in fact did not protect the




                                                                  Page 23 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 24 of 25 PageID #: 235



rights       of   the    Third-Party       Plaintiff   under      the    Contract,

unilaterally         rescinding     the     Contract     and    retaining        the

consideration paid by the Third-Party Plaintiff on the Contract.

       96.    Third-Party Plaintiffs are thus entitled to rescind the

Contract and to equitable relief restoring to them all monies paid

in consideration of the Contract, along with money damages and

costs.

XII.     AS AND FOR A SIXTH CAUSE OF ACTION FOR CONVERSION ILLEGAL
                          EMPLOYMENT PRACTICES

       97.    All the allegations previously stated are re-alleged and

incorporated herein.

       98.    Upon   information     and    belief,    Escrow   Agent     Nicholas

Kordas of Kordas & Marinis, LLP released the $150,000 being held

in trust in its IOLA account to the Third-Party Defendants without

authority and in violation of Judiciary Law § 497 and 22 N.Y.C.R.R.

§ 1200.46 NY Rule 1.15 (formerly DR 9-102) and rules for acting in

a fiduciary capacity as escrow agents when holding the funds of

clients and/or third parties.

       99.    Third-Party Plaintiff demands damages for the taking,

conversion and stolen consideration paid in escrow to Nicholas

Kordas of Kordas & Marinis, LLP IOLA account on the Contract.

       100. Plaintiff has been damaged as a result of the conversion

and theft in an amount to be determined at trial.

       WHEREFORE,       the   Third-Party    Plaintiff    prays    for    judgment




                                                                         Page 24 of 25
Case 1:20-cv-06131-PK Document 13 Filed 02/05/21 Page 25 of 25 PageID #: 236



against the Third-Party Defendants for any judgment over against

the Third-Party Defendants for contribution or indemnification for

the amount of damages and costs awarded to the Plaintiff in any

Judgment rendered against Defendant/Third-Party Plaintiff Oriska

Corp. GC by the Plaintiff in the underlying Action, $180,816.97

paid   as   consideration   of   the   Contract,   $204,000   for     Workers

Compensation coverage, punitive damages and, and such further sums

as may be proven as damages against the Third-Party Defendants at

the time of trial, together with interest and costs in these

actions as may be awarded by the court.

                                         ________________________
                                         FRANK POLICELLI, ESQ.
                                         Attorney for Third Party
                                         Plaintiff
                                         10 Steuben Park
                                         Utica, NY 13501
                                         (315) 793-0020




                                                                    Page 25 of 25
